Exhibit 10.4

FIRST AMENDMENT TO

WARRANT AGREEMENT

Zosano Pharma Corporation

Dated as of June 23, 2015 (the “Effective Date”)

This First Amendment to Warrant Agreement (the “Amendment”) is dated as of
June 23, 2015, by and between Zosano Pharma Corporation, a Delaware corporation
formerly named ZP Holdings, Inc. (the “Company”), and Hercules Technology Growth
Capital, Inc., a Maryland corporation (“Hercules”).

WHEREAS, ZP Opco, Inc., a Delaware corporation formerly named Zosano Pharma,
Inc. (“ZP Opco”), is a wholly-owned subsidiary of the Company;

WHEREAS, ZP Opco has entered into a Loan and Security Agreement dated as of
June 3, 2014 (the “Original Loan Agreement”), as amended pursuant to that
certain First Amendment to Loan and Security Agreement dated as of June 23, 2015
(collectively, the “Loan Agreement”) with Hercules and the other lender parties
thereto;

WHEREAS, in connection the Original Loan Agreement, the Company and Hercules
entered into a Warrant Agreement dated as of June 3, 2014 (the “Original
Warrant”), and the parties hereto desire to clarify Section 2(b) of the Original
Warrant.

NOW, THEREFORE, in consideration of Hercules’s executing and delivering the Loan
Agreement and providing the financial accommodations contemplated therein, and
in consideration of the mutual covenants and agreements contained herein, the
Company and Hercules agree as follows:

1. Capitalized terms used but not defined herein shall have the meaning provided
in the Original Warrant.

2. Section 2(b) of the Original Warrant is hereby amended and restated in its
entirety to provide:

(b) Early Termination. The Company shall provide written notice to the
registered holder of this Agreement of a Qualified Merger Event at least ten
days prior to the consummation of the Merger Event. Notice from the Company to
the registered holder of this Agreement of a Qualified Merger Event shall
provide detailed information regarding the consideration to be received by
holders of Company Stock in connection with such Qualified Merger Event. In the
event of a Qualified Merger Event where the registered holder of this Agreement
elects not to exercise its rights under this Agreement to acquire shares of
Company Stock in connection with the Qualified Merger Event, then the Company
may elect to pay to the registered holder of this Agreement, at closing of such
Qualified Merger Event, an amount in cash equal to one (1) times the aggregate
Exercise Price for the number of shares of Company Stock acquirable under this
Agreement as of the date of such Qualified Merger Event (i.e., the Exercise
Price per share times the number of shares of Company Stock acquirable under
this Agreement as of the date of such Qualified Merger Event) and this Agreement
shall be terminated effective upon receipt of such payment, which payment shall
be in complete satisfaction hereof.

3. Except as provided herein, the Original Agreement remain unchanged, and in
full force and effect in accordance with its terms.

4. This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument. The
provisions of Section 12 of the Original Warrant shall be deemed incorporated
herein by reference, mutatis mutandis.

[Remainder of Page Intentionally Left Blank]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Warrant Agreement to be executed by its officers thereunto duly authorized as of
the Effective Date.

 

                COMPANY: Zosano Pharma Corporation By:

/s/ Vikram Lamba

Name: Vikram Lamba Title: President                 HERCULES: HERCULES
TECHNOLOGY GROWTH CAPITAL, INC. By:

/s/ Ben Bang

Name: Ben Bang Title: Associate General Counsel

 

2